EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 13, 2012, with respect to the consolidated financial statements, schedule and internal control over financial reporting included in the Annual Report of Crimson Exploration Inc. on Form10-K for the year ended December 31, 2011.We hereby consent to the incorporation by reference of said reports in the Registration Statements of Crimson Exploration Inc. on FormsS-8 (File No. 333-122987 effective February25, 2005, FileNo. 333-151902 effective June25, 2008, File No.333-155532 effective November20, 2008, and FileNo.333-175459 effective November7, 2011.) Houston, Texas March 13, 2012
